      Case 2:20-cv-02082-JTM-ADM Document 60 Filed 03/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



SHAYLEI JOHNSON,
            Plaintiff,

       vs.                                              No. 20-2082-JTM

NORTON COUNTY HOSPITAL,
     et al.,
             Defendants.




                            MEMORANDUM AND ORDER


       This matter is before the court on the motion to dismiss (Dkt. 14) of defendants

Norton County Hospital and Norton County Hospital Board of Trustees. The

defendants argue (Dkt. 15) that the court should dismiss one portion of plaintiff Shaylei

Johnson’s complaint — Count V, which advances a claim under the Kansas Act Against

Discrimination (KAAD). While plaintiff filed discrimination charges with both the

Kansas Human Rights Commission and the federal Equal Employment Opportunity

Commission, only the latter has issued a right to sue letter.

       The defendants are correct that in the absence of an exhaustion of administrative

remedies, the court lacks subject matter jurisdiction over plaintiff’s discrimination

claims. Schroder v. Runyon, 1 F.Supp.2d 1272, 1276 (D. Kan. 1998). Further, as they note

in their brief, the EEOC’s issuance of a right to sue letter is not an exhaustion of

administrative remedies for purposes of advancing a claim under the state KAAD. See
      Case 2:20-cv-02082-JTM-ADM Document 60 Filed 03/02/21 Page 2 of 2




Weber v. Bd. Of Cnty. Comm’rs of Chase Cnty., No. 14-1263-JAR, 2014 WL 5848971 at *1 (D.

Kan. Nov. 12, 2014). Plaintiff Johnson has filed no timely response to defendants’

motion.

       Accordingly, the court grants the substance of defendants’ motion for good cause

shown and pursuant to D.Kan.R. 7.4, and dismisses the KAAD claim. However, the

court denies defendants’ request that the dismissal be with prejudice. A dismissal for

lack of subject matter jurisdiction is a dismissal without prejudice. See Abernathy v.

Wandes, 713 F.3d 538, 558 (10th Cir. 2013). This was the explicit result in the Weber action

cited by defendants, and the same result should apply here.

       IT IS ACCORDINGLY ORDERED this day of March, 2021, that the defendants’

Motion to Dismiss (Dkt. 14) is granted such that Count V of the Complaint is dismissed

without prejudice.




                                          J. Thomas Marten
                                          J. Thomas Marten, Judge




                                             2
